Case 18-33730-hdh11 Doc 162 Filed 09/30/19                Entered 09/30/19 19:55:42          Page 1 of 5
Eliot T. Burriss
Texas Bar No. 24040611
Calli A. Turner
Texas Bar No. 24088558
McDermott Will & Emery LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
(214) 295-8053 - tel
(972) 920-3117 – fax
eburriss@mwe.com
cturner@mwe.com
Attorneys for Cigna

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:

REVOLUTION MONITORING, LLC                                      CASE NO. 18-33730-hdh


REVOLUTION MONITORING
MANAGEMENT LLC,
                                                                CASE NO. 18-33731-hdh

REVOLUTION NUEROMONITORING
LLC                                                             CASE NO. 18-33732-hdh

         Debtors.                                                (Jointly Administered)


    CIGNA’S OBJECTION TO MOTION OF LIQUIDATING TRUSTEE FOR RULE 2004
                             EXAMINATION

         Cigna 1, by and through its undersigned attorney, hereby objects to the Motion of the

Liquidating Trustee for Rule 2004 Examination (ECF No. 147) (the “Motion”) for the following

reasons:

         1.        First, the Motion seeks information regarding claims for benefits under health and

welfare benefits plans that were administered or insured by certain of the Cigna entities. The


1
  The Motion appears to identify various entities that may be affiliated with Cigna. Because the Motion
fails to utilize proper legal names for potential witnesses, Cigna is unable to confirm the identity of all
Cigna-related entities named in the Rule 2004 Motion. By objecting herein, Cigna does not consent to
service of any subpoena on itself or any of its subsidiaries or affiliated entities and does not waive any
objection relating to the Liquidating Trustee’s failure to properly identify any particular Cigna entity.


DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 162 Filed 09/30/19                Entered 09/30/19 19:55:42          Page 2 of 5



information sought is voluminous and would include the production of information protected

from disclosure by Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

Cigna, therefore, is concerned about the legal risk regarding disclosure of information protected

by HIPAA. The Liquidating Trustee generally alleges that Revolution Monitoring has obtained

an assignment of benefits from each patient that would permit the release of their medical

records but, upon information and belief, Cigna has not reviewed the same to determine its

validity and scope.

         2.        Second, the requested documents exceed any permissible scope of a subpoena and

result in undue burden and expense to Cigna. From the start, without the actual patient and claim

listing, Cigna is unable to ascertain the breadth of the requested documents. Moreover, even with

the benefit of the patient and claim listing, Cigna would have to perform numerous searches and

cross-reference various databases to ascertain the information sought, such as the insurance

policy for each patient. For each specific patient, Cigna would also have to manually pull every

associated document, such as appeal correspondence—there is no automated search to

accomplish this request. Such extensive effort and expense should not be forced upon Cigna.

         3.        Third, many of the requested documents are available through the Debtors’ own

records. For example, the Liquidating Trustee seeks claims information from Cigna, which the

Debtors would necessarily have in their own records. The Liquidating Trustee is essentially

asking Cigna to re-create the Debtors’ records.

         4.        Fourth, the Liquidating Trustee’s Motion neither alleges nor establishes the

source and extent of any standing and authority he may have to pursue the discovery he seeks.

The Motion should be denied to the extent the Liquidating Trustee lacks standing to pursue claims

underlying the proposed examinations. It is well established that “‘[a]fter confirmation of a plan, the

ability of the debtor’ or its representative ‘to enforce a claim once held by the estate is limited to that

                                                    2
DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 162 Filed 09/30/19               Entered 09/30/19 19:55:42          Page 3 of 5



which has been retained in the plan.’” Adler v. Frost (In re Gulf States Long Term Acute Care of

Covington, L.L.C.), 614 F. App’x 714, 717 (5th Cir. 2015) (citing Dynasty Oil & Gas, LLC v.

Citizens Bank (In re United Operating, LLC), 540 F.3d 351 (5th Cir. 2008)). “For a debtor to

preserve a claim, the plan must expressly retain the right to pursue such actions. The reservation must

be specific and unequivocal. A blanket reservation of ‘any and all claims’ is insufficient to preserve

the debtor’s standing to sue.” Id. (internal quotation marks and citations omitted).

         5.        Moreover, for the Liquidating Trustee to pursue claims for medical services rendered

by Debtors, the Liquidating Trustee would only have standing to pursue such claims if he could show

a valid assignment of benefits from the patient under the respective health plan. See LeTourneau

Lifelike Orthotics & Prosthetics, Inc. v. Wal-Mart Stores, Inc., 298 F.3d 348, 351 (5th Cir. 2002)

(holding that provider has no direct claim against health plan and, “absent a valid assignment of

benefits from [the insured], [the provider] would have no derivative standing to sue the Plan under

ERISA Section 502”). Thus, there would be no good cause for the Liquidating Trustee to seek

discovery under Rule 2004 for claims for which he does not have valid assignments of benefits since

he would lack standing to assert such claims.

         6.        Fifth, The Trustee has failed to comply with the procedural requirements of L.B.R.

2004-1. Specifically, L.B.R. 2004-1 requires that a party moving for examinations pursuant to Rule

2004 confer with the proposed examinee or its counsel prior to filing.

         7.        Lastly, the Liquidating Trustee provides no specific indication from the Motion how

the information it seeks through a Rule 2004 examination relates to the “acts, conduct, or property or

to the liabilities and financial condition of the debtor” affecting the administration of the estate. See

Fed. R. Bankr. P. 2004.




                                                    3
DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 162 Filed 09/30/19         Entered 09/30/19 19:55:42     Page 4 of 5



                                             PRAYER

         For these reasons, Cinga respectfully requests that the Court deny the Motion of the

Liquidating Trustee for Rule 2004 Examination of Cigna and award Cigna such other and further

relief as the Court deems just and proper.




                                               4
DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 162 Filed 09/30/19         Entered 09/30/19 19:55:42      Page 5 of 5



                                                  Respectfully submitted,

                                                  /s/ Eliot T. Burriss
                                                  Eliot T. Burriss
                                                  State Bar No. 24040611
                                                  eburriss@mwe.com
                                                  Calli A. Turner
                                                  State Bar No. 24088558
                                                  cturner@mwe.com
                                                  McDermott Will & Emery
                                                  2501 N. Harwood, Suite 1900
                                                  Dallas, Texas 75201
                                                  (214) 295-8053
                                                  (972) 920-3117


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on counsel of record
through the CM/ECF system on September 30, 2018.

                                                  s/ Eliot T. Burriss
                                                  Eliot T. Burriss
DM_US 163075678-1.015187.0029




                                              5
DM_US 85098988-1.015187.0029
